DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claims 1-4, the metes and bounds of the claim cannot be ascertained resulting in a person of ordinary skill in the art unable to implement the invention. The claims are directed to a method with vague steps.  In claim 1, step 1 states “a breeding habitat of native fishes at the reservoir tail of a cascade hydroelectric dam is determined”.  It is unclear what is determined.  There mere location or existence of a breeding habitat? The species?  It is further unclear what applicant is specifically intending to claim by the phrasing of “breeding characteristics” and an “ecological 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bilotta et al. (“The Effects of Run-of-River Hydroelectric Power Schemes on Fish Community Composition in Temperate Streams and Rivers”) in view of Sprague et al. (2006/0122794).
	With regard to claim 1, as best understood, Bilotta discloses a breeding habitat of native fishes at the reservoir tail of a cascade hydroelectric dam is determined (see pg. 7/15; fish studies);  and breeding characteristics of the migration native fishes are determined, and an ecological conservation project of a reach of the breeding habitat at the reservoir tail is carried out (“fish spawning”).
	Bilotta discloses the detrimental effects of hydropower on fish species and further discloses using regulating authority to protect the fish species (“discussion; pages 10-13).  However, Bilotta fails to explicitly state reservoir tail reverse regulation method of the cascade hydroelectric dam, the length of the reservoir tail of a downstream hydropower station of a cascade hydroelectric project in March to 
	Sprague discloses field studies of fish species and their breeding ground (para 0244) and studying the flow characteristics of the watershed in order to promote ideal conditions of ecosystems within the watershed (paras 0008-0010).  
	It would have been obvious to one of ordinary skill in the art to expand and modify Bilotta and study and examine the flow characteristics of the watershed as taught by Sprague in order to adequately protect the fish species as desired by Bilotta.
	With regard to claim 2, as best understood, Sprague further discloses studying fluvial morphology, landform, river flow, water level, flow rate, sediment charge and sediment quality, a reach which is distinct from the water characteristics of the lake and has natural river characteristics is further selected as a reverse regulation reach (para 0003, 0184, 0253).
	With regard to claim 3, as best understood Bilotta, as modified, further discloses through field investigation and data analysis, identifying species of to-be-protected native fishes and seeking surviving and breeding characteristics ( thereof including population quantity and structure, spawning time and water temperature, flow rate, water transparency, and sediment charge required by the breeding ground;  1according to the breeding characteristics of native fishes, the artificial fish breeding ecological restoration measures are arranged in the native fish breeding habitat (Bilotta, table 1), including artificially excavating shallow channel and deep pool of the river, constructing shore protection and slope vegetation, arranging fish nest and river branch remediation and carrying out artificial propagation and releasing of important native fishes in the habitat (Sprague; paras 0008-0010; 0175-0177).
	With regard to claim 4, it is noted that Bilotta, as modified by Sprague, does not disclose calculation equations as recited in claim 4. It is considered, however, that utilizing know hydrology equations is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at utilizing known hydrology engineering principles through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
3/19/2021